 


110 HR 512 RS: Commission to Study the Potential Creation of the National Museum of the American Latino Act of 2007
U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
II 
Calendar No. 234 
110th CONGRESS 1st Session 
H. R. 512 
[Report No. 110–104] 
IN THE SENATE OF THE UNITED STATES 
 
February 7, 2007 
Received; read twice and referred to the Committee on Energy and Natural Resources 
 
 
June 26, 2007 
Reported by Mr. Bingaman, without amendment 
 
AN ACT 
To establish the Commission to Study the Potential Creation of the National Museum of the American Latino to develop a plan of action for the establishment and maintenance of a National Museum of the American Latino in Washington, DC, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Commission to Study the Potential Creation of the National Museum of the American Latino Act of 2007. 
2.Establishment of Commission 
(a)In generalThere is established the Commission to Study the Potential Creation of a National Museum of the American Latino (hereafter in this Act referred to as the Commission). 
(b)MembershipThe Commission shall consist of 23 members appointed not later than 6 months after the date of the enactment of this Act as follows: 
(1)The President shall appoint 7 voting members. 
(2)The Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate shall each appoint 3 voting members. 
(3)In addition to the members appointed under paragraph (2), the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate shall each appoint 1 nonvoting member. 
(c)QualificationsMembers of the Commission shall be chosen from among individuals, or representatives of institutions or entities, who possess either— 
(1)a demonstrated commitment to the research, study, or promotion of American Latino life, art, history, political or economic status, or culture, together with— 
(A)expertise in museum administration; 
(B)expertise in fundraising for nonprofit or cultural institutions; 
(C)experience in the study and teaching of Latino culture and history at the post-secondary level; 
(D)experience in studying the issue of the Smithsonian Institution’s representation of American Latino art, life, history, and culture; or 
(E)extensive experience in public or elected service; or 
(2)experience in the administration of, or the planning for the establishment of, museums devoted to the study and promotion of the role of ethnic, racial, or cultural groups in American history. 
3.Functions of the Commission 
(a)Plan of action for establishment and maintenance of MuseumThe Commission shall submit a report to the President and the Congress containing its recommendations with respect to a plan of action for the establishment and maintenance of a National Museum of the American Latino in Washington, DC (hereafter in this Act referred to as the Museum). 
(b)Fundraising planThe Commission shall develop a fundraising plan for supporting the creation and maintenance of the Museum through contributions by the American people, and a separate plan on fundraising by the American Latino community. 
(c)Report on issuesThe Commission shall examine (in consultation with the Secretary of the Smithsonian Institution), and submit a report to the President and the Congress on, the following issues: 
(1)The availability and cost of collections to be acquired and housed in the Museum. 
(2)The impact of the Museum on regional Hispanic- and Latino-related museums. 
(3)Possible locations for the Museum in Washington, DC and its environs, to be considered in consultation with the National Capital Planning Commission and the Commission of Fine Arts, the Department of the Interior and Smithsonian Institution. 
(4)Whether the Museum should be located within the Smithsonian Institution. 
(5)The governance and organizational structure from which the Museum should operate. 
(6)How to engage the American Latino community in the development and design of the Museum. 
(7)The cost of constructing, operating, and maintaining the Museum. 
(d)Legislation To carry out plan of actionBased on the recommendations contained in the report submitted under subsection (a) and the report submitted under subsection (c), the Commission shall submit for consideration to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on House Administration of the House of Representatives, the Committee on Rules and Administration of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on Energy and Natural Resources of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate recommendations for a legislative plan of action to create and construct the Museum. 
(e)National conferenceIn carrying out its functions under this section, the Commission may convene a national conference on the Museum, comprised of individuals committed to the advancement of American Latino life, art, history, and culture, not later than 18 months after the commission members are selected. 
4.Administrative provisions 
(a)Facilities and support of department of the interiorThe Department of the Interior shall provide from funds appropriated for this purpose administrative services, facilities, and funds necessary for the performance of the Commission’s functions. These funds shall be made available prior to any meetings of the Commission. 
(b)CompensationEach member of the Commission who is not an officer or employee of the Federal Government may receive compensation for each day on which the member is engaged in the work of the Commission, at a daily rate to be determined by the Secretary of the Interior. 
(c)Travel expensesEach member shall be entitled to travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(d)Federal advisory committee actThe Commission is not subject to the provisions of the Federal Advisory Committee Act. 
5.Deadline for submission of reports; termination 
(a)DeadlineThe Commission shall submit final versions of the reports and plans required under section 3 not later than 24 months after the date of the Commission’s first meeting. 
(b)TerminationThe Commission shall terminate not later than 30 days after submitting the final versions of reports and plans pursuant to subsection (a). 
6.Authorization of appropriationsThere are authorized to be appropriated for carrying out the activities of the Commission $2,100,000 for the first fiscal year beginning after the date of the enactment of this Act and $1,100,000 for the second fiscal year beginning after the date of the enactment of this Act. 
 

June 26, 2007
Reported without amendment
